                                                                                                             Case 2:17-cv-00737-JCM-VCF Document 56 Filed 12/10/18 Page 1 of 2



                                                                                                         1   Zachary T. Ball, Esq.
                                                                                                             Nevada Bar No. 8364
                                                                                                         2   THE BALL LAW GROUP
                                                                                                             3455 Cliff Shadows Parkway
                                                                                                         3   Suite 150
                                                                                                             Las Vegas, Nevada 89129
                                                                                                         4   Telephone: (702) 303-8600
                                                                                                             Email: zball@balllawgroup.com
                                                                                                         5   Attorney for Bank of New York Mellon, as
                                                                                                             Successor to JPMorgan Chase Bank, Not
                                                                                                         6   Individually But Solely As Trustee for the
                                                                                                             Holder of the Bear Stearns ALT-A Trust 2005-1,
                                                                                                         7   Mortgage Pass-Through Certificates Series 2005-1
                                                                                                         8                            UNITED STATES DISTRICT COURT

                                                                                                         9                                     DISTRICT OF NEVADA
                                                                                                        10
                                                                                                              THE BANK OF NEW YORK MELLON                       Case No.: 2:17-cv-00737-JCM-VCF
                                                                                                        11    F/K/A THE BANK OF NEW YORK AS
                                                                                                              SUCCESSOR TO JPMORGAN CHASE
THE BALL LAW GROUP




                                                                                                        12                                                      STIPULATION AND ORDER TO
                     3455 Cliff Shadows Parkway, Suite 150




                                                                                                              BANK, NOT INDIVIDUALLY BUT
                                                                                                              SOLELY AS TRUSTEE FOR THE                         EXTEND BRIEFING SCHEDULE
                                                                                                        13
                                                             Las Vegas, Nevada 89129




                                                                                                                                                                ON DEFENDANTS’ MOTION FOR
                                                                                                              HOLDERS OF THE BEAR STEARNS ALT-                  RELIEF FROM A JUDGMENT AND
                                                                                       (702) 303-8600




                                                                                                        14    A TRUST 2005-1, MORTGAGE PASS-                    REQUEST FOR JUDICIAL NOTICE
                                                                                                              THROUGH CERTIFICATES, SERIES 2005-                OF MOTION FOR RELIEF FROM A
                                                                                                        15    1,                                                JUDGMENT (ECF NOS.
                                                                                                                                                                53 AND 54)
                                                                                                        16                       Plaintiff,
                                                                                                                                                                (FIRST REQUEST)
                                                                                                        17
                                                                                                              vs.
                                                                                                        18
                                                                                                              PREMIER ONE HOLDINGS INC., a Nevada
                                                                                                        19    corporation; YING M. SHIH, an individual;
                                                                                                              SMM Capital LLC, a Nevada limited liability
                                                                                                        20    company; BIN ZHANG, an individual;
                                                                                                              AMBER HILLS II HOMEOWNERS’
                                                                                                        21    ASSOCIATION, INC., a Nevada non-profit
                                                                                                              corporation; ABSOLUTE COLLECTION
                                                                                                        22
                                                                                                              SERVICES LLC, a Nevada limited liability
                                                                                                        23    company; DOE INDIVIDUALS I through X;
                                                                                                              and ROE CORPORATIONS I through X,
                                                                                                        24    inclusive,

                                                                                                        25                       Defendants.
                                                                                                        26
                                                                                                        27          Plaintiff, BANK OF NEW YORK MELLON, AS SUCCESSOR TO JPMORGAN

                                                                                                        28   CHASE BANK, NOT INDIVIDUALLY BUT SOLELY AS TRUSTEE FOR THE HOLDER

                                                                                                                                                    PAGE 1 OF 2
                                                                                                             Case 2:17-cv-00737-JCM-VCF Document 56 Filed 12/10/18 Page 2 of 2



                                                                                                         1   OF THE BEAR STEARNS ALT-A TRUST 2005-1, MORTGAGE PASS-THROUGH

                                                                                                         2   CERTIFICATES SERIES 2005-1 (“BNYM”) and Defendants, PREMIER ONE HOLDINGS,
                                                                                                         3   INC., SMM CAPITAL LLC, YING SHIH, and BIN ZHANG by and through their respective
                                                                                                         4   undersigned counsel of record, hereby stipulate and agree as follows. December 11, 2018 is the
                                                                                                         5   current deadline for Plaintiff to respond to Defendants, PREMIER ONE HOLDINGS, INC.,
                                                                                                         6   SMM CAPITAL LLC, YING SHIH, and BIN ZHANG’s Motion for Relief From A Judgment
                                                                                                         7   and Request for Judicial Notice of Motion for Relief from a Judgment (ECF Nos. 53 and 54,
                                                                                                         8   filed November 27, 2018, the “Motions”).

                                                                                                         9        The Parties stipulate and agree that Plaintiff has up to and including December 18, 2018
                                                                                                        10   to respond to the Motion. The amount of time is requested given the entrance of Plaintiff’s new
                                                                                                        11   counsel in the matter and necessary time for review of pleadings and related documents.
THE BALL LAW GROUP




                                                                                                        12   Further, the parties submit this stipulation in good faith and not for purposes of delay.
                     3455 Cliff Shadows Parkway, Suite 150




                                                                                                        13
                                                             Las Vegas, Nevada 89129




                                                                                                                 MORRIS LAW CENTER                                    THE BALL LAW GROUP
                                                                                       (702) 303-8600




                                                                                                        14            /s/ Timothy A. Wiseman, Esq.                         /s/ Zachary T. Ball, Esq.
                                                                                                                 By:                                                  By:
                                                                                                        15       Sarah A. Morris, Esq.                                Zachary T. Ball
                                                                                                                 Nevada Bar No. 8461                                  Nevada Bar No. 8364
                                                                                                        16       Timothy A. Wiseman, Esq.                             3455 Cliff Shadows Parkway
                                                                                                                 Nevada Bar No. 13768                                 Suite 150
                                                                                                        17       5450 W. Sahara Ave., Suite 330                       Las Vegas, Nevada 89129
                                                                                                                 Las Vegas, NV 89146
                                                                                                        18       Attorneys for Premier One Holdings, Inc.,            Attorney for Bank of New York Mellon
                                                                                                                 SMM Capital LLC, Ying Shih, and Bin
                                                                                                        19       Zhang
                                                                                                        20                                               ORDER
                                                                                                        21                                               IT IS SO ORDERED.
                                                                                                        22
                                                                                                                                                         ____________________________________
                                                                                                        23                                               UNITEDSTATES
                                                                                                                                                         UNITED  STATES MAGISTRATE    JUDGE
                                                                                                                                                                         DISTRICT JUDGE
                                                                                                        24                                                      December 14, 2018
                                                                                                                                                         DATED: ____________________________
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28

                                                                                                                                                        PAGE 2 OF 2
